Citation Nr: 1205435	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  11-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2011 rating decision, the RO increased the evaluation of the Veteran's service-connected coronary artery disease, status-post myocardial infarction and coronary artery bypass graft with scar from 10 percent disabling to 60 percent disabling, effective November 29, 2010.  In the July 2011 rating decision, the RO also increased the evaluation of the Veteran's service-connected degenerative disc disease, lumbar spine, from noncompensable (zero percent) to 10 percent disabling, also effective November 29, 2010.  The Veteran's disability evaluations meet the minimum schedular threshold for consideration of a TDIU.  38 C.F.R. § 4.16(a).

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).
In furtherance of substantiating his claim for a TDIU, the Veteran was afforded a VA examination in February 2011.  The examination report notes an assessment of ischemic heart disease with METS 4-5 and ejection fraction of 50 percent, controlled on continuous medication, and cardiac enlargement.  The examiner apparently found no effects on the Veteran's usual occupation, as well as no effects on usual daily activities related to this condition.  However, the examiner also related that there was slight limitation of physical activity, explaining that there were no symptoms at rest but ordinary (moderate) physical activity resulted in cardiac symptoms such as fatigue, dyspnea, etc.  The Veteran was not then currently employed and was not retired.  He apparently related that he was unemployed due to inability to find a job in his chosen profession as a carpenter.  

Notably, in late May 2011, the examiner that conducted the February 2011 examination entered an addendum to his opinion.  Specifically, the examiner amended the examination report to reflect that there were indeed effects of the problem on usual daily activities.

In late May 2011, the Veteran was again afforded a VA examination, largely in relation to his low back disability.  The examiner noted that the condition necessitated that the Veteran use a cane for assistance with walking and that he was able to walk greater than 1/4 mile, but less than 1 full mile.  He had an abnormal gait as well.  The examiner assessed degenerative disease of the lumbar spine and noted that pain, difficulty lifting, decreased mobility, fatigue and weakness would all severely decrease or prohibit his ability to perform his occupation as a carpenter.  The examiner also found moderate effects on some activities of daily living caused by this condition.  The Veteran was not then working and had last worked as a carpenter in 1999 when he reportedly retired due to back pain.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

As noted above, the Veteran's disability evaluations meet the minimum schedular threshold for consideration of a TDIU.  38 C.F.R. § 4.16(a).  Having met the objective criteria, the remaining question is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income.  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

The February and May 2011 examination reports are inadequate to decide the claim.  In this regard, the Board notes that the question at hand is whether the Veteran's service-connected disabilities, namely, status-post myocardial infarction and coronary artery bypass graft with scar and degenerative disc disease, lumbar spine, preclude him from securing or following substantially gainful employment, and not whether these conditions prevent him from working in his profession as a carpenter.  The examination reports do not directly address the broader question, particularly whether these conditions, either alone or in concert, preclude him from securing or following substantially gainful employment.  Accordingly, the examination reports are inadequate and must be returned.  Barr, supra.; Stefl, supra.; see also 38 C.F.R. § 4.2.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination (or examinations) to determine his employability.  It is imperative that the claims folder be reviewed in conjunction with the examination(s).

The examiner(s) should specifically offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, i.e., status-post myocardial infarction and coronary artery bypass graft with scar and degenerative disc disease, lumbar spine, (without regard to age or nonservice-connected disabilities) render him unable to obtain and retain gainful employment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner(s) is/are unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After completion of the above to the extent possible, and any additional development of the evidence that the RO may deem necessary, the RO should review the expanded record and determine if the claim can be granted.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

